Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because claim 10 is directed towards a computer program. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed towards a storage medium, which is described using exemplary language (Specification: paragraph 77, The program may be recorded on a computer readable recording medium and provided for the computer. Examples of the computer readable recording medium include optical disks such as a CD-ROM, phase-change optical disks such as a DVD-ROM, magneto-optical disks such as a Magnet-Optical (MO) disk and Mini Disk (MD), magnetic disks such as a floppy disk® and removable hard disk, and memory cards such as a compact flash®, smart media, SD memory card, and memory stick. Hardware apparatuses such as an integrated circuit (such as an IC chip) designed and configured specifically for the purpose of the present invention are included in the recording medium). See MPEP 2106.01.  
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se 
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).
Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter (i.e., because the specification defines/exemplifies a computer readable medium as a non-statutory signal, carrier waver, etc.) the claim as a whole is non-statutory.  (See 1351 OG 212).
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 US.C. § 101 by adding the limitation "non-transitory" to the claim.
Any amendment to the claim should be commensurate with its corresponding disclosure.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first creation section, second creation section, display control section in claims 1 and 8-9, and third creation section in claim 4.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (U.S. PGPUB 20150153730).
With respect to claim 1, Nishimura et al. disclose a visualization system (paragraph 157, FIG. 27 is a schematic diagram illustrating a hardware structure of a computer related to the display device of the first or the second embodiment) for visualizing a manufacturing status of a product manufactured through a plurality of 
a first creation section configured to create a first time axis associated with a start time of a first process and a second time axis associated with an end time of the first process or a start time of a second process subsequent to the first process (paragraph 74, Each temporal axis indicates either the starting times or the ending times of the processing performed on the respective products) such that a perpendicular line to the first time axis parallel to the second time axis extends from a time point on the first time axis and intersects the second time axis at a time point thereon (Fig. 7, broken line between axes 20b and 20c, paragraph 74, the placement unit 113 places the temporal axes for the respective processes parallel to one another), the time point on the second time axis being after the lapse of a time period since the time point on the first time axis, the time period being determined from a planned value of a processing period of the first process or a planned value of the start time of the second process (paragraph 66, The calculation unit 112 determines, as the production period of the first product in the process 2, the shorter period of either a production period 30e from the time indicated with the symbol 21b to the time indicated with the symbol 21c or a production period 30f from the time indicated with the symbol 21b to the time indicated with the symbol 22b);
	a second creation section configured to create at least one line segment connecting the start time of the first process on the first time axis with the end time of the first process or the start time of the second process on the second time axis for each product manufacturing unit or each target processing unit (paragraph 74, the placement unit 113 produces a graph in which a line connecting the starting times or the ending times on the respective temporal axes is placed for each product); and
	a display control section configured to dispose the time axes associated with the respective processes and created by the first creation section, to dispose the line segment created by the second creation section, and to display the time axes and the line segment on a display apparatus (paragraph 76, The placement unit 113 then outputs a graph in which the first and the second lines are placed on the already produced graph to the display unit 101).
With respect to claim 6, Nishimura et al. disclose the visualization system according to claim 1, wherein the display control section is configured to perform display processing of filling a region between the first time axis and the second time axis with a predetermined color for each product manufacturing unit or each target processing unit, the region being defined by the start time of the first process and the end time of the first process or the start time of the second process on the first time axis and the start time of the first process and the end time of the first process or the start time of the second process on the second time axis (paragraph 79, the lines that connect the corresponding respective plotted points and are colored in different colors from one another).
With respect to claim 7, Nishimura et al. disclose the visualization system according to claim 1, wherein the first creation section is configured to create the first time axis, the second time axis associated with the end time of the first process, and a third time axis associated with the start time of the second process (paragraph 78, FIG. 10 illustrates the graph in which the ending times in the process 1 to the process 7 are plotted for each product),
the second creation section is configured to create, for each product manufacturing unit or each target processing unit, a third line segment connecting the start time of the first process on the first time axis with the end time of the first process on the second time axis, and a fourth line segment connecting the end time of the first process on the second time axis with the start time of the second process on the third time axis (paragraph 79, The placement unit 113 then places the line connecting the points plotted on the temporal axes of the respective processes in relation to the product number "SN0001". In a similar manner, in relation to the products indicated by the product numbers "SN0002" to "SN0020", the placement unit 113 plots the ending times in the respective processes on the temporal axes of the respective processes, and places the lines that connect the corresponding respective plotted points and are colored in different colors from one another), and
the display control section is configured to dispose the time axes created by the first creation section and the third line segment and the fourth line segment created by the second creation section over positions on the time axes of the processes and to display the time axes and the third and fourth line segments on the display apparatus (paragraph 79, As a result, the placement unit 113 produces the graph indicating the actual manufacturing status as illustrated in FIG. 10).
	With respect to claim 9, Nishimura et al. disclose a display apparatus (paragraph 157, FIG. 27 is a schematic diagram illustrating a hardware structure of a computer related to the display device of the first or the second embodiment) for displaying a 
a first creation section configured to create a first time axis associated with a start time of a first process and a second time axis associated with an end time of the first process or a start time of a second process subsequent to the first process (paragraph 74, Each temporal axis indicates either the starting times or the ending times of the processing performed on the respective products) such that a perpendicular line to the first time axis extends from a time point on the first time axis and intersects the second time axis at a time point thereon (Fig. 7, broken line between axes 20b and 20c, paragraph 74, the placement unit 113 places the temporal axes for the respective processes parallel to one another), the time point on the second time axis being after the lapse of a time period since the time point on the first time axis, the time period being determined from a planned value of a processing period of the first process or a planned value of the start time of the second process (paragraph 66, The calculation unit 112 determines, as the production period of the first product in the process 2, the shorter period of either a production period 30e from the time indicated with the symbol 21b to the time indicated with the symbol 21c or a production period 30f from the time indicated with the symbol 21b to the time indicated with the symbol 22b);
	a second creation section configured to create a line segment connecting the start time of the first process on the first time axis with the end time of the first process or the start time of the second process on the second time axis for each product manufacturing unit or each target processing unit (paragraph 74, the placement unit 113 produces a graph in which a line connecting the starting times or the ending times on the respective temporal axes is placed for each product); and
a display control section configured to dispose the time axes associated with the respective manufacturing processes and created by the first creation section in parallel, to dispose the line segment created by the second creation section, and to display the time axes and the line segment on the display apparatus (paragraph 76, The placement unit 113 then outputs a graph in which the first and the second lines are placed on the already produced graph to the display unit 101).
With respect to claim 10, Nishimura et al. disclose a program (paragraph 159, The CPU 301 reads the display program stored in the hard disk drive 308, loads the program to the RAM 307, and executes it, thereby performing various types of processing. This program can cause the computer 300 to function as the identification unit 111, the calculation unit 112, and the placement unit 113 illustrated in FIG. 1 or the identification unit 111a, the calculation unit 112a, and the placement unit 113a illustrated in FIG. 17) for visualizing a manufacturing status of a product manufactured through a plurality of processes in order or a processing status of a target processed through a plurality of processes in order, the program comprising instructions which, when executed by a computer, cause the computer to execute the system of claim 9; see rationale for rejection of claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (U.S. PGPUB 20150153730) in view of Nishimura et al. (WO 2018109842, referred to as Nishimura ‘842 herein).
	With respect to claim 2, Nishimura et al. disclose the visualization system according to claim 1. However, Nishimura et al. do not expressly disclose the first creation section is configured:
to create the first time axis having an input or preset display time range and the second time axis having a display time range including a second display start time, the second display start time being calculated by adding the time period determined from the planned value to a first display start time within the display time range; and to create the second time axis such that the second display start time on the second time axis is aligned with the first display start time on the first time axis in a direction orthogonal to the first time axis and the second time axis arranged in parallel.
	Nishimura ‘842, who also deal with visualizing data, disclose a method wherein the first creation section is configured:
to create the first time axis having an input or preset display time range and the second time axis having a display time range including a second display start time, the second display start time being calculated by adding the time period determined from the planned value to a first display start time within the display time range (Abstract, The information processing device (100) sets time points represented by the plurality of time axes (112-114) to time points obtained by adding the cumulative time of reference processing times, which are the subjects being adjusted in the preceding steps, to the time points represented by the plurality of time axes (111-113)); and
to create the second time axis such that the second display start time on the second time axis is aligned with the first display start time on the first time axis in a direction orthogonal to the first time axis and the second time axis arranged in parallel (Fig. 10).
	Nishimura et al. and Nishimura ‘842 are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the first creation section is configured:
to create the first time axis having an input or preset display time range and the second time axis having a display time range including a second display start time, the second display start time being calculated by adding the time period determined from the planned value to a first display start time within the display time range; and to create the second time axis such that the second display start time on the second time axis is aligned with the first display start time on the first time axis in a direction orthogonal to the first time axis and the second time axis arranged in parallel, as taught by Nishimura ‘842, to the Nishimura et al. system, because the information processing apparatus 100 can suppress the deterioration of the visibility of the display when the processing period of the product is visualized (paragraph 164 of Nishimura ‘842).
	With respect to claim 4, Nishimura et al. as modified by Nishimura ‘842 disclose the visualization system according to claim 1, further comprising a third creation section 
wherein the display control section is configured to dispose the time axes created by the first creation section, the line segments created by the second creation section and associated with the respective branched lots divided in the first process, and the display object over positions on the time axes of the processes, and to display the time axes, the line segments, and the display object on the display apparatus (Nishimura ‘842: Fig. 1, paragraph 45, display data generation that generates display data in which the processing periods of a plurality of processes included in a product manufacturing process and performed in sequence are represented by lines between a plurality of parallel time axes). It would have been obvious to apply the method wherein a third creation section configured to group branched lots divided in the first process based on a lot processing history for managing branching of a product manufacturing unit or a target processing unit in each process, to identify, from the grouped branched lots, a first branched lot having an earliest end time of the first process or an earliest processing start time of the second process and a second branched lot having a latest 
	With respect to claim 8, Nishimura et al. as modified by Nishimura ‘842 disclose a visualization system (Nishimura et al.: paragraph 157, FIG. 27 is a schematic diagram illustrating a hardware structure of a computer related to the display device of the first or the second embodiment) for visualizing a manufacturing status of a product manufactured through a plurality of processes in order or a processing status of a target processed through a plurality of processes in order, comprising:
a first creation section configured to create a first time axis associated with a start time of a first process and a second time axis associated with an end time of the first process or a start time of a second process subsequent to the first process (Nishimura et al.: paragraph 74, Each temporal axis indicates either the starting times or the ending times of the processing performed on the respective products);
	a second creation section configured to create at least one line segment connecting the start time of the first process on the first time axis with the end time of the placement unit 113 produces a graph in which a line connecting the starting times or the ending times on the respective temporal axes is placed for each product);
	a display control section configured to dispose the time axes associated with the respective processes and created by the first creation section, to dispose the line segment created by the second creation section, and to display the time axes and the line segment on a display apparatus (Nishimura et al.: paragraph 76, The placement unit 113 then outputs a graph in which the first and the second lines are placed on the already produced graph to the display unit 101); and
a third creation section configured to group branched lots divided in the first process based on a lot processing history for managing branching of a product manufacturing unit or a target processing unit in each process, to identify, from the grouped branched lots, a first branched lot having an earliest end time of the first process or an earliest processing start time of the second process and a second branched lot having a latest end time of the first process or a latest processing start time of the second process, and to create a display object for displaying the identified first to second branched lots as a group (Nishimura ‘842: bold line indicates first branched lot and fifth line under bolded line indicates second branched lot),
wherein the display control section is configured to dispose the time axes created by the first creation section, the line segments created by the second creation section and associated with the respective branched lots divided in the first process, and the display data generation that generates display data in which the processing periods of a plurality of processes included in a product manufacturing process and performed in sequence are represented by lines between a plurality of parallel time axes).
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited art teaches or suggests the configuration such that the first line segment and second line segment from the configuration in claim 3 fall on the same perpendicular line, i.e., the first line segment and the second line segment are disposed on a single perpendicular line to the first time axis, the second time axis, and the third time axis arranged in parallel when the start times of the processes are identical to the planned values. None of the cited art teaches or suggests the relationship between the branched lots and processing time, i.e., the first creation section is configured to identify a latest processing end time of the first process from the branched lots or a latest processing start time of the second process from the branched lots based on planned values of processing periods of the first process specified for the branched lots or planned values of processing start times of the second process specified for the branched lots output from the first process and to create the second time axis such that a perpendicular line to the parallel first time .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20180129991 to Takahashi et al. for a method of displaying a time line graph representing starting times and finishing times of the manufacturing process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
1/12/22